MEMORANDUM **
Marshall Goats appeals from the district court’s summary judgment in favor of the Las Vegas Metropolitan Police Department (“LVMPD”) and Officer James Roberts in Goats’ 42 U.S.C. § 1983 action alleging violations of his constitutional rights *674and state law claims related to a mistaken arrest. Because the district court’s order disposes of the federal, but not the state law claims, its order is not final and appealable. See Ethridge v. Harbor House Restaurant, 861 F.2d 1389, 1402 (9th Cir.1988) (“If a district court’s order does not dispose of all claims against all parties, there is no ‘final order’ within the meaning of 28 U.S.C. § 1291.”). Consequently, we dismiss this appeal for lack of jurisdiction.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.